Order unanimously reversed on the law, without costs of this appeal to either party, writ dismissed, and relator remanded to the custody of the Warden of Auburn Prison. Memorandum: This case is decided in accordance with the decision in People ex rel. Clemente v. Warden (10 A D 2d 57, affd. 9 N Y 2d 216). (Appeal from order of Cayuga County Court sustaining the writ of habeas corpus and ordering the Warden of Aiúmrn Prison to discharge relator from custody.) Present — Williams, P. J., Goldman, Halpem, MeClusky and Henry, JJ.